DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 35-50 in the reply filed on 11/17/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 35-50 are rejected under 35 U.S.C. 103 as being unpatentable over Seki (2015/0246845) in view of Lu (2010/0285290), the claims are alternatively rejected Lu in view of Seki.
Seki teaches a known method of chemical vapor deposition of forming a layer useful for sunlight collecting glass, i.e. solar glass/cell [0002], comprising:
- providing a glass substrate [0002],
- forming a gaseous mixture comprising silane, a silica containing compound, an oxygen containing compound and a radical scavenger (ethylene) [0004-06].
	Seki does not teach the film containing titanium and therefore does not explicitly teach the claimed refractive index, either.
	Lu teaches an analogous process wherein a solar cell is formed on a glass substrate [0005-06], the coating comprises silica and titania and is formed by providing a mixture of gases to the substrate [0008-10].
	It would have been obvious to one of ordinary skill in the art at the effective date of the invention to add titania to the silica coding of Seki as Lu teaches that such a coating is operable and effective for a solar cell.  
	In regard to the refractive index, Seki teaches a refractive index of silica of just under 1.48, see table 5.  Lu further teaches however, a refractive index of silica at about 1.5 in further teaches the addition of titania to the layer gives more flexibility in tuning a refractive index [00452-43]. Per the combined teachings one would form a desirable 
	The claims are alternatively rejected by applying Lu in view of Seki. In this case Lu teaches a process of forming a layer useful for a solar cell including titania and silica, per citations above.  The teachings include silica and titania precursors as well as a source of oxygen but are silent on a radical scavenger. The teachings of Seki include, as per above that it is operable to apply silane in a method of forming a silica layer for a solar cell application and that when doing so one would operably apply a radical scavenger such as ethylene along with the process [0005].  One would apply the silane of Seki is an operable alternative for the vapor deposition process with an expectation of forming a layer useful for a solar cell. The arguments per above over the refractive index are the same for the alternate rejection.
	Regarding claims 36 and 37, as per above the teachings of Lu include that the amount of titania and silica in the oxide film is a result effective variable in order to control the refractive index. As such, it would have been obvious to control the amount of titania to silicon to less than one and or to control the amount of titanium compound in the mixture within the claimed range if that resulted in a favorable refractive index for the exact application.
	Regarding claim 38, as per the combined art citations, the coating is formed directly on the glass substrate.
Regarding claim 39 and 40, the teachings include silicon dioxide (silica) and titanium dioxide (titania).
	Regarding claim 41, as per above the refractive index is a result effective variable and one of ordinary skill would be able to tune the index as desired. One would form a layer with a refractive index between 1.5 and 1.85 if desired.  The teachings of Lu include that the formed layer has a refractive index between 1.5 and 2.4 therefore overlapping the claimed range.
	Regarding claim 42, the teachings of Lu [0019] and the teachings of Seki [0004] each include a float glass ribbon process.
	Regarding claim 43, the prior art and instant claims include the same process of applying a mixture comprising a silica and tenant containing compound and oxygen containing compound a radical scavenger and a titanium containing compound, therefore the results of the deposition rate being greater than or equal to 280 nm/min as set forth by the instant claimed process would necessarily be achieved by the same process performed per the prior art.  Further, Seki generally teaches that the reaction rate is adjustable by controlling the amount of ethylene to silane [0005] and Lu teaches further that the deposition rate of the entire film is controllable by the ratio of silica to titania [0043], therefore it is well-established per the prior art that the deposition rate is a result effective variable and it would have been further obvious to control the deposition rate in contrast to other variables particularly such as described by Lu.  As per above it is established by the instant specification that the claim deposition rate is achievable by the same process.
Regarding claim 44, both of the teachings include that the coating materials are mixed and then directed toward the glass substrate, see Lu [0038] and Seki [0016].
	Regarding claims 45-48, Seki teaches O2, silane and ethylene [0016], O2 is an inorganic oxygen compound.
	Regarding claims 49 and 50, Lu teaches titanium tetraethoxide and titanium tetrachloride [0041], which respectively meet the requirements of organic and inorganic titanium precursors.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715